Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS POR ALLOWANCE 
The following is an Examiner's Statement of Reasons for Allowance: The prior arts of record teach an unsupervised machine learning model that receives log data as an input and outputs output data, the unsupervised machine learning model is not trained with pre-classified data prior to being used by a monitoring system to analyze log data, instead unsupervised machine learning model may learn over time to detect a variety of different anomalies within log data without having to be specifically configured or trained with pre-classified data. Error management layer receives both log data and decoded data as inputs and determines a decoding error between log data and decoded data. Golden et al., (U.S. Patent number 11,010,233) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a device, a method, and  a system that comprises a data storage device, an artificial neural network configured to receive as input parameters relevant to health of a portion of one or more storage media components and generate an anomaly classification based on the input, wherein a controller is configured to adjust a data storage usage of the portion in response to the anomaly classification and a neural network accelerator is configured to predict a probability of failure of the portion using a model data of the artificial neural network stored in the data storage device. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of predictive management of failing portions of a data storage device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/NADEEM IQBAL/ 
Primary Examiner, Art Unit 2114